This is an application on the part of Albert M. Carpenter to be admitted to bail in a case now pending against the said Carpenter in the district court of Woods county, charging him with the crime of having murdered one Albert Lemon in said county on or about the 20th day of September, 1918; the alleged homicide occurring on a public street in the town of Dacoma, in said county in the nighttime.
In the month of January, 1919, the petitioner applied to the district judge of the Nineteenth judicial district, Hon. Arthur G. Sutton, to be admitted to bail in this case, and upon hearing said petition said district judge denied bail. The application here made is supplemented by additional evidence to that received on the hearing before the district *Page 669 
judge; the petitioner having made a sworn statement of the circumstances under which he claims that the killing occurred.
The petitioner at the time of the killing claims to have been acting in the capacity of a peace officer, and claims that the killing was in his necessary self-defense. We deem it inadvisable to enter into an extended discussion of the evidence. It is sufficient to say that, after a careful examination of the record, the court is of the opinion that the defendant should be admitted to bail in this case.
Bail is therefore fixed in this case in the sum of $20,000 for the appearance of the said Albert M. Carpenter to answer said charge in the district court of Woods county, under the terms and conditions provided by law; said bond to be approved by the court clerk of said county, and upon approval of said bond the said defendant (petitioner) to be discharged from custody by the sheriff of said Woods county.